DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Examiner acknowledges the cancellation of claims 2 and 5 as well as the addition of claim 8.
Applicant’s arguments in view of the specification amendments, see page 5 of the Remarks, filed January 21, 2022, with respect to the specification objection have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see page 5 of the Remarks, filed January 21, 2022, with respect to the claim objection of claim 1 have been fully considered and are persuasive.  The claim objection of claim 1 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see page 5 of the Remarks, filed January 21, 2022, with respect to the 35 U.S.C. 112 (b) rejection of claim 6 have been fully considered and are persuasive.  The 35 U.S.C. 112 (b) rejection of claim 6 has been withdrawn. 

Applicant's arguments, in view of the 35 U.S.C. 103 rejections, filed January 21, 2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that Kobayashi and De Villemeur do not disclose or suggest the gas composition of claim 1, the Examiner respectfully disagrees. In the amendment of claim 1, line 4 contains “consists of” which limited the gas composition to nitrogen monoxide, hydrogen, an inert gas, and optionally trace impurities. Kobayashi discloses the gas product as a medical inhalation gas (Abstract) that can have a gas composition. As seen in the Interview Summary, Paragraph [0031] was 
Kobayashi gives a concentration of hydrogen of 20% in the mixed gas cylinder, but the concentration is used as an example. Additionally, the Applicant did not place criticality of the range of the concentration of hydrogen for efficient formation of the medical inhalation gas as seen in Paragraph [0017] of the specification submitted April 15, 2021. While Kobayashi does state that the minimum of oxygen is 21%, there is not a limitation within claim 1 that states there is an amount of oxygen that the gas product must contain. Thus, the Kobayashi and De Villemeur references do teach the gas composition in claim 1.
The response to argument above also applies to the rejection of claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 20130108715 A1) in further view of De Villemeur (US 20140370125 A1).
Regarding Claim 1:
Kobayashi discloses a therapeutic agent and therapeutic device that has: 
Wherein the gas composition consists of nitrogen monoxide, hydrogen, and an inert gas, (Paragraph [0031], the nitrogen monoxide, hydrogen, and balance of nitrogen (inert gas) are the gas composition within the cylinder) and optionally trace impurities,
a concentration of the nitrogen monoxide is 20% by volume or less based on a volume of the gas composition (Paragraphs [0013] and [0031]),
a concentration of the hydrogen is 20% by volume (Paragraph [0031]); and 

	Kobayashi does not disclose:
A gas container; 
a concentration of the hydrogen is 0.1% by volume or more and 10% by volume or less; and 
a gas composition filled in the gas container.
	De Villemeur teaches a dynamic cylinder filling process that has:
A gas container (19, Figure 2); and 
a gas composition filled in the gas container (Paragraphs [0068-0069]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi to include a gas container and a gas composition filled in the gas container as taught by De Villemeur with the motivation to have an increased purity of a mixture for medical purposes and to have it filled in containers for easier transport from the bottling center. 

It also would have been obvious to a person having ordinary skill in the art that the ventilator of Kobayashi can be substituted with the gas container and filling of the gas container of De Villemeur. 

Kobayashi and De Villemeur does not expressly disclose the concentration of hydrogen is 0.1% by volume or more and 10% by volume or less as required by the claim. 


Regarding Claim 4:
Kobayashi discloses:
Wherein the inert gas comprises nitrogen (Paragraphs [0013], [0025], and [0031]).

Regarding Claim 7:
See claim 1 rejection above for the gas product. 
Kobayashi discloses:
A method for producing a medical inhalation gas including nitrogen monoxide, hydrogen, and oxygen, (Paragraph [0025]) comprising: mixing the gas composition in the gas product according to claim 1 with a gas comprising oxygen (Paragraph [0031]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of De Villemeur in further view of Johnson (WO 2012170843 A1).
Regarding Claim 3:
Kobayashi discloses:
	The gas composition (Paragraph [0031]).
Kobayashi does not disclose:
Wherein a total pressure of the gas composition is 0.1 MPa to 15 MPa.
	De Villemeur teaches:
Wherein a total pressure of the gas composition is 0.1 MPa to 15 MPa (Paragraph [0073], the gas container can hold a mixture that can range up to 300 bar or 30 MPa).
Kobayashi and De Villemeur do not explicitly teach:
Wherein a total pressure of the gas composition is 0.1 MPa to 15 MPa.
	Johnson teaches a pressurized vessel of nitric oxide that has:
Wherein a total pressure of the gas composition is 0.1 MPa to 15 MPa (Page 11, Lines 6-11 and 22-24).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi and De Villemeurto include wherein a total pressure of the gas composition is 0.1 MPa to 15 MPa as taught by Johnson with the motivation to store the gas at a pressure suitable for the temperature that it will be used in. 

Kobayashi and De Villemeur teaches the claimed invention except for a total pressure of the gas composition is 0.1 MPa to 15 MPa.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the gas composition have a total In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 6 and 8 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamamori (US 20180177969 A1) teaches a treatment gas supplying apparatus that has a gas composition, oxygen, and mixing of the gas composition. 
Av-Gay (US 20160228670 A1) teaches a system for nitric oxide inhalation that has nitrogen monoxide, oxygen, nitrogen, a gas composition, and mixing the gas composition with oxygen. 
Micke (US 5826632 A) teaches a dynamic gas cylinder filling process that has a gas composition, gas containers, and mixing of the gas composition. 
Electra Brown (US 20070089796 A1) teaches a medical air production system that has an inert gas and mixing of the gas. 
Stenzler (US 7955294 B2) teaches an intermittent dosing of nitric oxide that has a container, a gas composition, mixing of the gas, and a gas product. 
Deck (US 8636040 B2) teaches an installation of packaging NO that has an inert gas, nitrogen monoxide, a gas container, filling the gas container, and a gas product. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753